Citation Nr: 1627460	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-26 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected left ankle fracture residuals with below-the-knee amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to February 1971, to include service in the Republic of Vietnam and receipt of a Purple Heart.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2013, and a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a cervical spine disability and hypertension.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to his cervical spine claim, the Veteran asserts that he sustained trauma to the cervical spine during a September 1970 helicopter crash in the Republic of Vietnam.  At his May 2013 Board videoconference hearing, the Veteran testified that he "went through" a 50-caliber machine gun when the helicopter hit the ground, and that he suffered a concussion when his head made impact.  However, he was unable to indicate whether he felt any pain specific to the cervical spine immediately after the crash, as he had suffered multiple other injuries to the body and bilateral legs at that time which had caused pain throughout his entire body.  The Veteran further testified that he suffered from cluster headaches in the months following the crash due to the impact that his head made during the accident.  In addition, the Veteran testified that he shot over 1,000,000 rounds of ammunition on M16 and Stoner 63 assault rifles during his service in Vietnam, which may have also contributed to his current cervical symptomatology.  

The Veteran's service records confirm that he was involved in a helicopter crash in the Republic of Vietnam on September 15, 1970, which resulted in several injuries: posterior dislocation of the right knee, open fracture of the left medial malleolus, fracture of the lateral malleolus, fractured nose, concussion, and a spinal fracture at T12-L4.  Furthermore, treatment notes in the months following the crash indicated that the Veteran suffered from headaches.  

The Board reiterates that the Veteran was awarded the Purple Heart and has since been service connected for several disabilities stemming from the September 1970 helicopter crash: left ankle fracture residuals with below the knee amputation, chronic venous insufficiency of the right lower extremity, status post right knee total replacement, depressive disorder, L3 compression fracture with arthritis, nasal fracture with slight deformity and septal deviation and partial right obstruction, multiple facial lacerations, and residuals of cerebral concussion.  

In its December 2013 Remand, the Board directed that the Veteran be scheduled for a VA examination with a physician with appropriate expertise in order to determine the nature and probable etiology of his claimed cervical spine disability.  Pursuant to the Board's Remand instructions, the Veteran was provided with a VA examination in March 2014, at which time he was diagnosed as having status post anterior cervical fusion with degenerative disc disease of the cervical spine.  However, the examiner opined that it was less likely than not that the Veteran's cervical spine disability had its clinical onset during the Veteran's period of service, or was otherwise related to service, or aggravated by any in-service injury or disease, to include the documented September 1970 helicopter crash.  Although the examiner acknowledged that the incurrence of the Veteran's alleged wounds to his cervical spine were presumed due to his combat status, the negative nexus opinion was based on the fact that his service treatment records were silent for cervical spine complaints, findings, or diagnoses.  Private medical records revealed that the Veteran underwent an anterior cervical fusion in 1999 for complaints of neck pain, and showed a diagnosis of degenerative disc condition since 2007.  The examiner emphasized that there was no documentation to support the chronicity of the cervical spine condition since his separation from service until 2007.  As such, the examiner concluded that the cervical spine condition was "more likely due to an independent cause unrelated to and not aggravated by the service."

In his May 2016 Post-Remand Brief, the Veteran's representative suggested that the March 2014 VA examination was inadequate because "the VA examination should also address delayed onset provided that the appellant has contended that he has dealt with cervical spine issues since the helicopter crash in 1970, or whether or not any of his service-connected conditions has contributed or caused his current cervical spine condition."  Indeed, while the March 2014 VA examiner opined that the Veteran's cervical spine disability was less likely than not caused or aggravated by any in-service injury or disease on the basis that his service treatment records were silent for cervical spine complaints, findings, or diagnoses, the examiner did not provide any opinion as to the likelihood that the Veteran's cervical spine disability was caused or aggravated by a service-connected disability following his separation from service.  

Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  As such, the Board finds that an addendum opinion must be obtained which addresses the likelihood that the Veteran's cervical spine disability was caused or aggravated by a service-connected disability.  

With respect to his hypertension claim, the Veteran does not allege that his currently-diagnosed hypertension was incurred during his period of active duty service.  Rather, he argues that his hypertension developed secondary to his service-connected left ankle fracture residuals with below-the-knee amputation.  

As indicated above, the Veteran is currently service connected for left ankle fracture residuals with below-the-knee amputation as a result of injuries sustained during the in-service helicopter crash in September 1970.  He was afforded a VA hypertension examination in July 2008, at which time he was diagnosed as having hypertension.  However, the VA examiner opined that "the Veteran's hypertension, diagnosed in 2002-3, has no relationship whatsoever to his current service connected disabilities."  

In correspondence dated in December 2012, the Veteran's private physician indicated that the Veteran has a history of hypertension as well as unilateral traumatic below-knee amputation.  The physician explained that, "[t]hough not well defined or elucidated, there is evidence in the medical literature that lower limb amputation may lead to elevated blood pressure or hypertension.  A proposed mechanism has been that decreased total intravascular plasma volume (due to loss of limb) could affect the hemodynamics and cardiac output of the heart.  Neurocardiac hormones in turn be affected and this may lead to hypertension."  

In its December 2013 Remand, the Board directed that the Veteran be scheduled for a VA examination to determine the likely etiology of his diagnosed hypertension.  Specifically, the examiner was asked to provide an opinion as to whether it was at least as likely as not that the Veteran's hypertension was either caused or aggravated by his service-connected left ankle fracture residuals with below-the-knee amputation, and to reconcile his/her opinion with the December 2012 correspondence from the private physician suggesting an etiological link between lower limb amputation and hypertension.  

Pursuant to the Board's December 2013 Remand, the Veteran was provided with a VA examination in March 2014.  The examiner opined that it was less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected left ankle fracture residuals with below-the-knee amputation.  In support of this conclusion, the examiner indicated that the Veteran's medical records noted a reported onset of hypertension in 2002-2003, and that the Veteran underwent a left below knee amputation in 1974; therefore, the onset of the Veteran's left below knee amputation was prior to the onset of the Veteran's hypertension.  The examiner continued that, "Medical literature supports that the cause of hypertension is not due to trauma.  Medical literature supports that the pathogenesis of primary hypertension is poorly understood.  The etiology of essential hypertension has been linked to several risk factors such as excessive salt
intake, obesity, hyperlipidemia . . . . The veteran had gained almost 95 pounds since the service at the time of his diagnosis of hypertension. Private medical records also show that he was not following the diet as advised (low salt)."  

In his May 2016 Post-Remand Brief, the Veteran's representative suggested that the March 2014 VA examination was inadequate.  Specifically, the representative argued that, "The appellant is service-connected for orthopedic injuries and illnesses, to include a mental disorder.  Due to the fact, the veteran is service-connected for multiple conditions to include the residuals of a left ankle fracture with below-the-knee amputation, we request a remand for a new VA examination to include a medical opinion to determine the veteran's capability to exercise.  If the veteran cannot exercise or because of his mental capacity he overeats, which has led to his weight gain which the medical evidence already establishes that obesity causes hypertension."

Indeed, the March 2014 VA examiner seemed to limit the scope of the etiological opinion to simply whether the Veteran's current hypertension was a direct and immediate result of the initial trauma caused by the 1974 amputation, even suggesting that the fact that the amputation occurred prior to onset of the hypertension was evidence against the claim.  However, the etiological theories advanced by the Veteran's private physician and his representative focused on the longer-term effects of the amputation on the Veteran's body.  The private physician posited that decreased total intravascular plasma volume due to loss of limb could affect the hemodynamics and cardiac output of the heart, while the representative suggested that the Veteran's left ankle fracture with below-the-knee amputation and other service-connected disabilities limited his ability to exercise and contributed to his obesity, which the VA examiner cited as a possible cause of essential hypertension.  The March 2014 VA examination did not address these more complex etiological theories.  As such, the Board finds that another VA opinion must be obtained which addresses the likelihood that the Veteran's hypertension was caused or aggravated by a service-connected disability or by the aggregate effect of multiple service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the March 2014 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion to determine the probable etiology of his claimed cervical spine disability.  If the examiner determines that an additional examination would be helpful, then one should be scheduled.

Specifically, the examiner is asked to opine as to whether the Veteran's diagnosed status post anterior cervical fusion with degenerative disc disease of the cervical spine was at least as likely as not (50 percent probability or higher) caused or aggravated by the Veteran's service-connected disabilities, to include left ankle fracture residuals with below the knee amputation, chronic venous insufficiency of the right lower extremity, status post right knee total replacement, depressive disorder, L3 compression fracture with arthritis, nasal fracture with slight deformity and septal deviation and partial right obstruction, multiple facial lacerations, and residuals of cerebral concussion.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

All opinions and conclusions expressed must be supported by a complete rationale.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

2.  Schedule the Veteran for a VA examination (with a VA examiner other than the examiner who authored the March 2014 examination report) to determine the likely etiology of his diagnosed hypertension.  The VA examiner must review the Veteran's claims file, to include a copy of this remand and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed hypertension was either caused or aggravated by his service-connected disabilities, to include left ankle fracture residuals with below-the-knee amputation, chronic venous insufficiency of the right lower extremity, status post right knee total replacement, depressive disorder, L3 compression fracture with arthritis, nasal fracture with slight deformity and septal deviation and partial right obstruction, multiple facial lacerations, and residuals of cerebral concussion.  

The examiner must reconcile his/her opinion with the December 2012 correspondence from the private physician suggesting an etiological link between lower limb amputation and hypertension (specifically that decreased total intravascular plasma volume due to loss of limb could affect the hemodynamics and cardiac output of the heart).  In addition, the examiner is also asked to address the theory offered by the Veteran's representative that the aggregate effect of the Veteran's service-connected disabilities limited his ability to exercise and contributed to his obesity, which in turn either caused or aggravated his hypertension.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

All opinions and conclusions expressed must be supported by a complete rationale.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

3.  The adjudicator must ensure that the examination reports comply with this remand and the questions presented in the examination requests.  If any report is insufficient, then it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, then the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




